

SEPARATION AGREEMENT & MUTUAL GENERAL RELEASE
AND WAIVER OF ALL CLAIMS
This SEPARATION AGREEMENT & MUTUAL GENERAL RELEASE AND WAIVER OF ALL CLAIMS
(this “Agreement”) is made and entered into by and between Aaron’s, Inc. (the
“Company”) and William K. Butler, Jr. (“Butler”) (each a “Party” and
collectively referred to as “the Parties”);
WHEREAS, Butler has been employed by the Company as Chief Operating Officer;
WHEREAS, Butler has announced his retirement and, in connection therewith, is
resigning from his employment with the Company, its Board of Directors and all
offices he may hold with the Company;
WHEREAS, the Parties desire to compromise, resolve and settle all issues between
them, including, without limitation, all issues arising from or relating to
their employment relationship, the end of their employment relationship, and any
rights or interests Butler may have to restricted stock units, stock options or
other equity of the Company;
WHEREAS, any actions or payments made hereunder are made solely for purposes of
settlement and compromise and are not to be construed as any admission of
liability or unlawful conduct on the part of any Party, and the Parties
expressly deny any such liability or unlawful conduct;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, which covenants and agreements constitute good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties stipulate and agree as follows:
1.    Separation of Employment.
Butler’s retirement and separation from service with the Company shall be May 1,
2013 (the “Retirement Date”). Butler and the Company agree that Butler’s
separation from the Company shall be treated as a voluntary retirement and shall
be reflected as such in the personnel records of the Company. Butler
acknowledges and agrees that, except as stated in Section 2 below and except for
his payments and other benefits under the Company’s Deferred Compensation Plan
(the “Deferred Compensation Plan”), which are in no way affected by this
Agreement, he has been paid all wages and accrued benefits due to him through
the Retirement Date and further acknowledges and agrees that the Company shall
have no obligation to him for wages, back pay, severance pay, bonuses, incentive
pay, stock awards, accrued vacation, benefits, insurance, sick leave, other
leave, or any other reason. Except as stated herein, any employee benefits to
which Butler may be entitled, including the Deferred Compensation Plan and
expense reimbursement, will be governed by, and paid in accordance with, the
terms of the relevant benefit plan or policies or applicable law. This Agreement
is intended to and does settle and resolve all claims of any nature that Butler
might have against Company and Company Releasees (as defined below). If Butler
is entitled to be paid or reimbursed for any expenses under any such plans or
policies, or under Section 5 of this Agreement,




--------------------------------------------------------------------------------



the amount reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. Butler’s rights to reimbursement shall not be
subject to liquidation or exchange for another benefit.
2.    Consideration from the Company.
In consideration of Butler’s promises, covenants, and releases as set forth in
this Agreement, Company agrees as follows:
(a)Company shall pay to Butler the total sum of Five Million Dollars
($5,000,000.00) as severance pay (“Severance Pay”), representing nine months of
Butler’s annual salary as of the Retirement Date, a partial annual bonus, and
the value of Butler’s 150,000 unvested shares of restricted stock awarded to
Butler in 2010 and 2011. The Severance Pay shall be paid in thirty-six (36)
equal bi-monthly installments over a period of eighteen (18) months commencing
on the Retirement Date (the “Severance Period”), and shall be minus all
applicable withholdings. In addition, Company shall continue to pay Butler his
regular base salary for the period through and including the Retirement Date.
For purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), each installment payment made pursuant to this Section 2(a)
shall be a “separate payment” under Section 409A so that each installment
payment made on or before March 15, 2014 will constitute a “short term deferral”
under Section 409A and thus will not be subject to Section 409A.
(b)Within thirty business days of the Effective Date of this Agreement, Company
shall make a lump sum payment to Butler in the amount of $15,759.31, minus
applicable tax withholdings, to compensate Butler for the cost of coverage under
COBRA for eighteen (18) months. It is Butler’s sole obligation, if he wishes to
elect continuation coverage, to do so in a timely fashion and to make payments
directly to the applicable health plans.
(c)If the following individuals resign their employment with the Company before
close of business on May 1, 2013, Company shall make the following payments:
(i)    William K Butler III – Company shall pay William K. Butler III the total
sum of Twenty Five Thousand Dollars ($25,000.00) representing six (6) months of
salary continuance based on his most recent annual salary, minus normal
withholdings, payment to be made in accordance with normal payroll practices
and, within thirty business days following his resignation from employment,
Company shall make a lump sum payment to William K. Butler III in the amount of
$23,638.87, as an advance for the cost of COBRA coverage for a period of
eighteen (18) months. It is William K. Butler III’s sole obligation, if he
wishes to elect continuation coverage, to do so in a timely fashion and to make
payments directly to the applicable health plans.
(ii)    Brett Butler – Company shall pay Brett Butler the total sum of Twenty
Five Thousand Dollars ($25,000.00) representing six (6) months of salary
continuance based on his most recent annual salary, minus normal withholdings,
payment to be made in accordance with normal payroll practices and, within
thirty business days following his resignation from

- 2 -        

--------------------------------------------------------------------------------



employment, Company shall make a lump sum payment to Brett Butler in an amount
of $23,638.87, as an advance for the cost of COBRA coverage for a period of
eighteen (18) months. It is Brett Butler’s sole obligation, if he wishes to
elect continuation coverage, to do so in a timely fashion and to make payments
directly to the applicable health plans
(iii)    Jarred Cothern – Company shall pay Jarred Cothern the total sum of
Forty Eight Thousand One Hundred Twenty Seven Dollars and Fifty Cents
($48,127.50) representing six (6) months of salary continuance based on his most
recent annual salary, minus normal withholdings, payment to be made in
accordance with normal payroll practices and, within thirty business days
following his resignation from employment, Company shall make a lump sum payment
to Jarred Cothern in an amount of $23,638.87, as an advance for the cost of
COBRA coverage for a period of eighteen (18) months. It is Jarred Cothern’s sole
obligation, if he wishes to elect continuation coverage, to do so in a timely
fashion and to make payments directly to the applicable health plans
Receipt of the severance payments described in Subsections 2(c)(i) and 2(c)(ii)
above is expressly contingent upon both William K. Butler III and Brett Butler
first executing a restrictive covenant agreement in a form satisfactory to the
Company. The restrictive covenant obligations as set forth in such restrictive
covenant agreement(s) shall be for a duration of six (6) months post-employment.
Any payment to be made pursuant to this Section 2(c) shall be made subject to
applicable tax withholdings, and all payments to be made pursuant to this
Section 2(c) shall be made before December 31, 2013.
(d)     Company warrants and represents that the lump sum payments set forth
above as the costs of coverage under COBRA for eighteen (18) months are
sufficient, at current rates, to provide this coverage for Butler, William K.
Butler III, Brett Butler, and Jarred Cothern and their dependents.
3.    General Release of Claims and Covenant Not to Sue.
(a)    By Butler:


In exchange for the amounts and benefits described in Section 2 herein, which
are in addition to anything of value that Butler is entitled to receive, the
promises contained herein, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, Butler, on his own behalf and on
behalf of his representatives, agents, estate, heirs, successors and assigns,
absolutely and unconditionally hereby releases, remises and discharges the
Company Releasees (defined to include the Company, its current directors,
officers, employees, attorneys, and/or agents, all both individually and in
their official capacities, and the Company’s subsidiaries, divisions, business
units, affiliates, predecessors, successors and assigns, as well as each of
their current directors, officers, employees, attorneys, and/or agents, all both
individually and in their official capacities) from any and all legally waivable
claims, actions or causes of action, suits, complaints, contracts, agreements,
promises, liabilities, torts, debts, damages, controversies, judgments, rights
and demands, whether existing or contingent, known or unknown, suspected or
unsuspected. This release is intended by Butler to be all encompassing and to
act as a full and total release of any

- 3 -        

--------------------------------------------------------------------------------



legally waivable claims, whether specifically enumerated herein or not, that
Butler may have now or have had at any time against the Company Releasees
arising from conduct occurring up to and through the Effective Date (as defined
herein), including, but not limited to any claims arising from any federal,
state or local law, regulation or constitution dealing with employment,
employment benefits, employment compensation, employment discrimination and/or
retaliation of any kind, including but not limited to Title VII of the Civil
Rights Act(s) of 1964, as amended, 42 U.S.C. § 1981, the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, the Family and
Medical Leave Act, the American With Disabilities Act, the Employee Retirement
Income Security Act, the Genetic Information Nondiscrimination Act, the Georgia
Age Discrimination Act, the Georgia Equal Employment of Persons with
Disabilities Code, the Georgia Sex Discrimination in Employment Act, the Georgia
Wage Payment Act, the Georgia Fair Employment Practices Act of 1978, the Ga.
Code of Ordinances, and any other federal, state or local statutes, ordinances,
or regulations concerning discrimination or retaliation on the basis of race,
color, creed, religion, age, sex, sex harassment, sexual orientation, national
origin, ancestry, genetic carrier status, handicap or disability, veteran
status, any military service or application for military service, or any other
category protected under federal, state, or local law, any claim based on the
existence or breach of oral or written contracts of any kind, any claim based on
the negligence of any Company Releasee, any claim for negligent or intentional
misrepresentations, promissory estoppel, interference with contract or
employment, defamation or damage to business or personal reputation, negligent
or intentional infliction of emotional distress, unlawful discharge in violation
of public policy, discrimination, retaliation, breach of implied covenant of
good faith, fraud, any Federal or State whistleblower statute, any tort claim,
any claim regarding intellectual property, personal injury, spoliation of
evidence, wage and hour law, statute or common law, claims for severance pay,
claims related to equity compensation and/or fringe benefits, or any claims for
attorneys’ fees, debts, accounts, compensatory damages, punitive or exemplary
damages or liquidated damages. This release does not include any claim which, as
a matter of law, cannot be released by private agreement or any claim arising
from an alleged breach of any provision of this Agreement by either party.
Butler agrees that, by virtue of the Company’s promises and agreements as set
forth in this Agreement, he has received fair economic value for any and all
potential claims or causes of action he may have against the Company Releasees,
and that he is not entitled to any further or other damages or relief.
Accordingly, Butler covenants and agrees that, except to the extent that
applicable law requires that Butler be allowed to file a Charge of
Discrimination with the EEOC, Butler further hereby agrees not to file a lawsuit
or other legal claim or charge or to assert any claim against any of the Company
Releasees, or seek or accept any further economic recovery or relief personal to
himself from any of the Company Releasees, based on facts that occurred prior
to, or that exist as of, the Effective Date.


(b).    By Company:


In consideration of the promises made by Butler hereunder, Company, on behalf of
itself and its subsidiaries, divisions, business units, affiliates,
predecessors, successors, and assigns, hereby absolutely and unconditionally
releases, remises and discharges Butler and his estate, heirs, successors and
assigns, from any and all legally waivable claims, actions or causes of action,
suits, complaints, contracts, agreements, promises, liabilities, torts, debts,
damages, controversies, judgments, rights and demands, whether existing or
contingent, known or unknown, suspected or

- 4 -        

--------------------------------------------------------------------------------



unsuspected, that Company may have or claim to have against Butler for any
reason as of the Effective Date (as defined herein). This release is intended by
Company to be all encompassing and to act as a full and total release of any
legally waivable claims, whether specifically enumerated herein or not, that
Company may have now or have had at any time against Butler arising from conduct
occurring up to and through the Effective Date (as defined herein). This release
does not include any claim which, as a matter of law, cannot be released by
private agreement or any claim arising from an alleged breach of any provision
of this Agreement by either party. Company further hereby agrees not to file a
lawsuit or other legal claim or charge or to assert any claim against Butler
based on facts that occurred prior to, or that exist as of, the Effective Date.


4.    Non-Disparagement.


Butler agrees that he will not in the future make any oral or written statement,
or otherwise communicate by any means statements regarding Company or any of the
Company Releasees (if known by him to be included in the Company Releasees) that
are malicious, disparaging or defamatory, or that may damage the reputation of
the Company or any of the other Company Releasees. Company agrees that it shall
instruct, and otherwise seek to prevent, Ronald W. Allen, Company’s President,
Chief Executive Officer and Chairman, the other members of the Company’s Board
of Directors, Chad Strickland, Steve Michaels, Tristan Montanero, and Dave Buck
not in the future to make any oral or written statement, or otherwise
communicate by any means statements to any third party regarding Butler that are
malicious, disparaging or defamatory, or that may damage Butler’s reputation.


Notwithstanding the foregoing, this provision shall not prevent the Parties from
responding to subpoenas that are valid and enforceable as issued by a court of
law having jurisdiction over the individual or entity receiving the subpoena,
being legally compelled to provide information or documents to a governmental
agency or self-regulatory organization having jurisdiction and the legal
authority to require production by the individual or entity who is requested to
do so, or otherwise providing information as required by law. This provision
does not prohibit the Parties from responding to any inquiry initiated by the
Securities and Exchange Commission, the Department of Labor, or any other
self-regulatory organization with jurisdiction over the matters contained
herein. The Parties agree that any breach of the non-disparagement provisions
would be a material breach of this Agreement of a sort that would cause the
Company and Butler irreparable injury in an amount not readily quantifiable as
damages.


5.    Cooperation/No Voluntary Appearance.
Butler agrees that he will reasonably cooperate in any internal investigations
conducted by the Company or its shareholders or future court litigation or
administrative action brought against the Company or its shareholders or against
him in his capacity as a former employee of the Company, or brought by the
Company to the extent requested by the Company. Butler further agrees that he
will not voluntarily appear in any proceeding brought by another party, which is
known by him to be adverse to the Company, unless required by law and, if so
required, he must promptly notify the Company.

- 5 -        

--------------------------------------------------------------------------------



As a material term of this Agreement, Butler attests that, in accordance with
and exercise of his duties as Chief Operating Officer of Company, Butler has
given the Company written notice of any and all concerns he may have regarding
suspected ethical or compliance issues or violations on the part of the Company
or any of the Company Releasees with respect to Company. As an essential term
and condition of this Agreement, Butler agrees that he will continue to
reasonably cooperate with and assist the Company and its shareholders and their
respective legal counsel in connection with any compliance or other matters
related to the Company Releasees of which he may have knowledge. Such matters
shall include, but not be limited to, any internal investigation or audit, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party. Such cooperation shall include, but not be limited
to, meeting and/or conferring with Company representatives and counsel at
reasonable times to respond to such matters, being available to Company upon
reasonable notice for interviews and factual investigations, and appearing at
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process. Company will reimburse Butler in regard to
reasonable and necessary expenses incurred by him in the course of complying
with this paragraph.
Butler’s obligations pursuant to this Paragraph 5 shall expire on the sixth
(6th) year anniversary of the Effective Date (as defined herein).
6.    Extension of Term of Restrictive Covenants


Butler hereby affirms that he will honor and comply with his contractual
promises which survive termination of his employment relationship with Company,
including but not limited to, (a) those certain covenants contained in Sections
5, 6, 7, 8, and 9, “Employee Agreement,” as set forth in the Agreement entitled
“Restricted Stock Unit Award Agreement” made and entered into as of the 10th day
of April, 2012 by and between Aaron’s, Inc. and William K. Butler, Jr.; (b)
those certain covenants contained in Subsections 54.1, 54.2, 54.3, 54.4, and
54.5 under Section 54, “Restrictive Covenants,” in the Agreement entitled
“Employee Restricted Stock Unit Award Agreement” made and entered into as of the
19th day of May 2010, effective as of February 23, 2010, by and between Aaron’s,
Inc. and William K. Butler, Jr.; and (c) those certain covenants contained in
Subsections 9.1, 9.2, 9.3, 9.4, and 9.5 under Section 9, “Restrictive
Covenants,” in the Agreement entitled “Employee Restricted Stock Unit Award
Agreement” made and entered into as of the 8th day of March 2010, effective as
of February 22, 2011, by and between Aaron’s, Inc. and William K. Butler, Jr.
(collectively, the “Restrictive Covenants”). In consideration of the payments as
described in Section 2 of this Agreement, Butler agrees that the term of each of
the Restrictive Covenants shall be extended by a period of six (6) months beyond
the date such Restrictive Covenants were otherwise set to expire such that the
extended term of the Restrictive Covenants will be eighteen (18) months after
the Retirement Date. Butler acknowledges and agrees that this Agreement shall
operate to so amend such Restrictive Covenants and the agreements of which they
are a part.
7.    Accord and Satisfaction.
The amounts set forth above in Sections 1 and 2 above, including under the
Deferred Compensation Plan, shall be complete and unconditional payment, accord
and/or satisfaction with respect to all obligations and liabilities of the
Company Releasees to Butler, including, without limitation, all claims for back
wages, salary, commissions, severance pay, vacation pay or PTO,

- 6 -        

--------------------------------------------------------------------------------



draws, incentive pay, bonuses, reimbursement of expenses, any and all other
forms of compensation or benefits, attorneys’ fees, or other costs or sums. In
this regard, Butler specifically acknowledges that he ceased to be entitled to
participate in the Deferred Compensation Plan as of the Retirement Date, but
subject to and without waiver of the payments and other benefits to which he is
entitled under the Deferred Compensation Plan, and acknowledges that any options
and/or other equity grants he received during the term of his employment with
Company which had not vested on or before the Retirement Date in accordance with
the applicable benefit plan or award agreement under which they were granted
terminated and expired as of the Retirement Date. Butler further acknowledges
that the amounts set forth in Sections 1 and 2 represent payment by the Company
for any and all forms of compensation due and owing to him and that the Company
Releasees do not owe him any further salary/wage, vacation or any accrued but
unpaid benefit.
8.
Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967.

Since Butler is 40 years of age or older, he is being informed that he has or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and Butler agrees that:
(a)    in consideration for the amounts and benefits described in Section 2 of
this Agreement, which Butler is not otherwise entitled to receive, Butler
specifically and voluntarily waives such rights and/or claims under the ADEA he
might have against the Company to the extent such rights and/or claims arose
prior to the date this Agreement was executed;
(b)    Butler understands that rights or claims under the ADEA which may arise
after the date this Agreement is executed are not waived by him;
(c)    Butler is advised to consider the terms of this Agreement carefully and
consult with or seek advice from an attorney of his choice or any other person
of his choosing prior to executing this Agreement;
(d)    Butler has carefully read and fully understands all of the provisions of
this Agreement, and he knowingly and voluntarily agrees to all of the terms set
forth in this Agreement; and
(e)    in entering into this Agreement, Butler is not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.
9.    Period for Review and Consideration of Agreement.
(a)    Butler acknowledges that he was informed and understands that he has
twenty-one (21) days from his receipt of the Agreement to review it and consider
its terms before signing it. If Butler fails to execute this Agreement by 5:00
p.m. on the twenty-second day after his receipt of the Agreement, the offer in
this Agreement will expire.

- 7 -        

--------------------------------------------------------------------------------



(b)    The 21-day review period will not be affected or extended by any
revisions, whether material or immaterial, that might be made to this Agreement.
10.    Effective Date.
Butler may revoke this Agreement for a period of seven (7) days after signing
it. In order to revoke the Agreement, he must submit a written notice of
revocation by certified mail, facsimile or hand delivery to AR Director, Beth
Van Loon, fax number 1-866-919-9357. The written notice must be received no
later than the close of business on the seventh day after Butler has signed the
agreement. The Agreement will not become effective or enforceable, and no
payments will be made, until this revocation period has expired (“Effective
Date”) without being exercised.
11.    Confidentiality of this Agreement and of Settlement Materials.
Butler agrees that he will not, except as required by law, orally or in writing,
disclose, divulge or publish, directly or indirectly, any information regarding
the substance, terms or existence of this Agreement and/or any discussion or
negotiations relating to this Agreement, to any person or organization other
than his immediate family and financial advisors, accountants, or attorneys.
Butler warrants and represents that from April 25, 2013 through his execution of
this Agreement, he has not breached the confidentiality provisions of this
Section 11.
12.    Covenant Not to Seek Employment.
Butler acknowledges and agrees that he will not apply for or otherwise inquire,
seek or accept employment, contract work, temporary work or any other business
association with Company or any of its subsidiaries, divisions, business units,
or affiliates that are known by him to be so related to Company, and that
Company and such other Company Releasees are entitled to reject without cause
any inquiry regarding or application for contract work or employment made by
Butler. Butler acknowledges and agrees that his forbearance from seeking future
employment or business association pursuant to this Section 12 is purely
contractual and in no way involuntary, discriminatory or retaliatory.
13.    Additional Representations and Governing Law.
(a)    This Agreement sets forth the complete and sole agreement between the
Parties and supersedes any and all other agreements or understandings, whether
oral or written. This Agreement may not be changed, amended, modified, altered
or rescinded except upon the express written consent of both the Chief Executive
Officer for the Company and Butler.
(b)    If any provision of this Agreement, or part thereof, is held invalid,
void or voidable as against public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions and parts thereof of
this Agreement are declared to be severable. If the general release language in
Section 3, above, is declared illegal or unenforceable, Butler and Company agree
to execute a valid release of the claims referenced in this Agreement, without
the need for additional consideration. Any waiver of any provision of this
Agreement shall not constitute a waiver of any other provision

- 8 -        

--------------------------------------------------------------------------------



of this Agreement unless expressly so indicated otherwise in writing by the
Party waiving its/his rights. The language of all parts of this Agreement shall
in all cases be construed according to its fair meaning and not strictly for or
against either of the Parties.
(c)    This Agreement and any claims arising out of this Agreement shall be
governed by and construed in accordance with the laws of the State of Georgia
and shall in all respects be interpreted, enforced and governed under the
internal and domestic laws of Georgia, without giving effect to the principles
of conflicts of laws of such state.
(d)    Butler may not assign any of his rights or delegate any of his duties
under this Agreement. The rights and obligations of the Company shall inure to
the benefit of the Company’s successors and assigns.
(e)    Company shall not report any of the payments or other consideration to
Butler pursuant to this Agreement or the Deferred Compensation Plan as income to
him under Section 409A.
(f)     Any ambiguity under this Agreement shall be construed and enforced in a
manner such that none of the payments or other consideration to Butler pursuant
to this Agreement or the Deferred Compensation Plan is subject to Section 409A.
(g)    Company agrees that the benefits payable to Butler under the Deferred
Compensation Plan as of the Retirement Date will be no less than $1,800,000.00.
(h)    Company agrees that Company and its subsidiaries, divisions, business
units, and affiliates will cease using Butler’s likeness in any broadcast medium
on or before the third (3rd) month anniversary of the Effective Date (as defined
herein) and in all other marketing and/or advertising materials, in any medium,
on or before the sixth (6th) month anniversary of the Effective Date (as defined
herein).

- 9 -        

--------------------------------------------------------------------------------



14.    Counterparts.
This Agreement may be executed in counterparts, each of which shall constitute
one and the same instrument. This Agreement shall be considered a contract under
seal.
In witness whereof, Butler and Company have executed this Separation Agreement &
Mutual General Release and Waiver of Claims.
                
 
WILLIAM K. BUTLER, JR.
 
AARON’S, INC.
 
 
 
 
 
/s/ William K. Butler Jr.
By:
/s/ Ronald W. Allen
Date:
4/30/2013
Its:
Chairman, President and Chief Executive Officer
 
 
Date:
5/1/2013
 
 
 
 






























- 10 -        